DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on April 30, 2021 for 16802905.
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 04/30/2021 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 2019/0392536 A1) in view of Tate (US 2010/0106651 A1) 
Regarding Claims 1, 8 and 15, Rice discloses a computer-implemented method for blockchain-based payment withholding and agreement signing, comprising: 
publishing, by a blockchain node in a blockchain, a withholding agreement document of a payment system connected to a blockchain and a third-party Figs. 1-9; ¶0010, ¶0044, ¶0046, ¶0047).
hashing, by the blockchain node, the withholding agreement document to generate a hash value (¶0047)
creating, by the blockchain node, a first smart contract associated with the withholding agreement document and publishing the first smart contract to the blockchain, wherein the first smart contract comprises withholding verification logic and criterion verification logic  (Fig. 1-9; ¶0010, ¶0046, ¶0047).
receiving, by the blockchain node (¶0046, ¶0047  “central server 14”) and from a user, an agreement signing transaction, wherein the agreement signing transaction comprises signing information of a tripartite agreement (Fig. 12; ¶0078)
 identifying, by the blockchain node, the withholding agreement document of the payment system and the third-party service system on the blockchain, by invoking the withholding verification logic in the first smart contract published on the blockchain (Fig. 12 “…freezes contract…”, “… negotiate contract amendments; central server records all communications…”; 
creating, by the blockchain node, based on the signing information of the tripartite agreement, the tripartite agreement, wherein the tripartite agreement is associated with an authorization of  a payment withholding service for the user for a payment order, and publishing, by the blockchain node, the tripartite agreement to the blockchain (Fig. 12 “Parties are able to agree on new terms”, “Central server records new contract…”; ¶0078)
recording, by the blockchain node, the hash value in the verification success result as an index of the withholding agreement document (¶0047, ¶0052-¶0054, ¶0079)
Rice does not disclose: 
receiving, by the blockchain node, a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system; 
determining, by the blockchain node, that the withholding information satisfies the withholding criterion in the withholding agreement document;
 in response to determining that the withholding information satisfies the withholding criterion, determining, by the blockchain node, that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the hash value; 
in response to determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the hash value, generating, by the blockchain node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order. 
Tate however discloses:
receiving, by the [blockchain] node, a withholding transaction from the payment system connected to the [blockchain], wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system (¶0007, ¶0031, ¶0034)
determining, by the [blockchain]  node, that the withholding information satisfies the withholding criterion in the withholding agreement document(¶0031, ¶0032, ¶0035)
 in response to determining that the withholding information satisfies the withholding criterion, determining, by the [blockchain]  node, that the tripartite agreement is published to the [blockchain]  and that the tripartite agreement corresponds to the hash value  (¶0035).
in response to determining that the tripartite agreement is published to the [blockchain]  and that the tripartite agreement corresponds to the hash value, generating, by the [blockchain]  node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order (Fig. 8; ¶0031, ¶0033, ¶0049).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Rice to include receiving, by the blockchain node, a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system; in response to receiving the withholding transaction, determining, by the blockchain node, that the withholding information satisfies the withholding criterion in the withholding agreement; in response to determining that the withholding information satisfies the withholding criterion, determining, by the blockchain node, that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user; and in response to determining that the tripartite agreement is published to the blockchain and that the tripartite agreement corresponds to the user, generating, by the blockchain node, a verification success result, wherein the verification success result is associated with the authorization of the payment withholding service for the user for the payment order, as disclosed in Tate, in order to prevent disconnects in communication between parties in real estate transactions (see Tate ¶0006).


Claims 2-4 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rice and Tate in further view of Madisetti et al. (US 2019 / 0081789 A1).
Regarding Claims 2, 9 and 16, the combination of Rice and Tate does not disclose wherein identifying a withholding agreement document signed of the payment system and the third- party service system on the blockchain comprises: determining whether the withholding agreement document is stored on the blockchain; and determining whether the withholding agreement is valid.
Madisetti however discloses wherein identifying a withholding agreement document signed of the payment system and the third- party service system on the blockchain comprises: determining whether the withholding agreement document is stored on the blockchain; and determining whether the withholding agreement is valid (¶0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Rice, Tate and Ganesan to include wherein identifying a withholding agreement document signed of the payment system and the third- party service system on the blockchain comprises: determining whether the withholding agreement document is stored on the blockchain; and determining whether the withholding agreement is valid, as disclosed in Madisetti, in order to improve the linking smart contracts in transactions on a blockchain network  (see Madisetti ¶0002).
Regarding Claims 3, 10 and 17, Madisetti discloses wherein the creating, based on the signing information of the tripartite agreement, the tripartite agreement that authorizes the payment system to provide the payment withholding service for the payment order for the user, and the publishing the tripartite agreement to the blockchain for certificate storage comprises: creating the tripartite agreement based on the signing information of the tripartite agreement;  29 publishing the tripartite agreement to the blockchain for certificate storage; and creating a second smart contract associated with the tripartite agreement and publishing the second smart contract to the blockchain, wherein the second smart contract declares tripartite verification logic that is used to verify the tripartite agreement corresponding to the user (¶0102, ¶0103, ¶0104).
Regarding Claims 4, 11 and 18, Madisetti discloses receiving a withholding transaction from the payment system connected to the blockchain, wherein the withholding transaction comprises withholding information of the payment order for the user in the third-party service system (¶0106), in response to the withholding transaction, invoking criterion verification logic declared in the first smart contract to verify whether the withholding information satisfies a withholding criterion set forth in the withholding agreement (¶0106); and in response to determining the withholding information satisfies a withholding criterion set forth in the withholding agreement document, further invoking the tripartite verification logic declared in the second smart contract to check whether there is the tripartite agreement corresponding to the user, causing the payment system performs deduction processing for the user based on the withholding information in response to receiving a verification result indicates that the tripartite agreement corresponding to the user is verified (¶0107).

Claims 5-7, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti, Rice, Tate and in further view of Ford et al. (US 2016/0260171 A1)
Regarding Claims 5, 12 and 18, the combination of Madisetti, Rice and Tate does not disclose maintaining status of the tripartite agreement based on an effective time described in the tripartite agreement after the tripartite agreement is created, wherein the status of the tripartite agreement comprises a first state and a second state; and identifying the tripartite agreement corresponding to the user on the blockchain by invoking the tripartite verification logic associated with the second smart contract comprises: identifying the tripartite agreement; and determining that the tripartite agreement is in the first state.
Ford however discloses maintaining status of the tripartite agreement based on an effective time described in the tripartite agreement after the tripartite agreement is created, wherein the status of the tripartite agreement comprises a first state and a second state; and identifying the tripartite agreement corresponding to the user on the blockchain by invoking the tripartite verification logic associated with the second smart contract comprises: identifying the tripartite agreement; and determining that the tripartite agreement is in the first state (¶0097-¶0098).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/medium/system of Madisetti, Rice, Tate and Ganesan to include maintaining status of the tripartite agreement based on an effective time described in the tripartite agreement after the tripartite agreement is created, wherein the status of the tripartite agreement comprises a first state and a second state; and identifying the tripartite agreement corresponding to the user on the blockchain by invoking the tripartite verification logic associated with the second smart contract comprises: identifying the tripartite agreement; and determining that the tripartite agreement is in the first state, as disclosed in Ford, in order to participate in a marketplace exchange without using a centralized intermediary (see Ford abstract).
Regarding Claims 6, 13 and 19, Ford discloses receiving a modification transaction submitted by the user, wherein the modification transaction comprises modification information for the tripartite agreement corresponding to the user (¶0124)  30, creating an updated tripartite agreement based on the modification information; creating a third smart contract associated with the updated tripartite agreement (¶0127-¶0130, ¶0136); and publishing the third smart contract to the blockchain, wherein the third smart contract declares tripartite verification logic that is used to verify the updated tripartite agreement corresponding to the user (¶0141, ¶0143, ¶0146).
Regarding Claims 7, 14 and 20, Ford discloses receiving an agreement cancellation transaction submitted by the user, wherein the agreement cancellation transaction comprises agreement cancellation information for the tripartite agreement corresponding to the user; and marking the tripartite agreement corresponding to the user as an ineffective state (¶0101, ¶0105, ¶0107-¶0108, ¶0143, ¶0181, ¶0197-¶0198).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685